ON REHEARING. McCulloch, J. The defendant requested the court, at the close of the plaintiff’s testimony, to peremptorily instruct the jury to return a verdict in his favor. This was refused, and the defendant introduced testimony. We held on the consideration of the case that the evidence was sufficient to warrant the verdict, but counsel for appellant ask us now to say whether the plaintiff’s testimony, without being supplemented by that introduced on behalf of defendant, was sufficient to sustain the verdict; and, if it was not, to reverse the judgment because of the court’s refusal to give the peremptory instruction. They contend that the defendant did not waive his exception to the court’s refusal to give a peremptory instruction at the close of plaintiff’s evidence by introducing evidence which supplied the defects in the proof, and justified the verdict. A demurrer to the evidence, as a means of challenging its sufficiency, is unknown in our code of practice. The defendant may, however, at the close of the plaintiff’s evidence, test its legal sufficiency by a request for a peremptory instruction in his favor. If, after a denial of the request, he introduces evidence which, together with that introduced by the plaintiff; is legally sufficient to sustain the verdict, he waives the error of the court in refusing to give the'instruction. After verdict the only method of challenging the sufficiency of the evidence is to assign in the motion for new trial, as ground therefor, that “the verdict is not sustained by sufficient evidence.” On appeal this raises that question, and in testing the sufficiency of the evidence the court must consider all the evidence, whether introduced by the plaintiff or by the defendant. So, in testing the correctness of the ruling in denying a request for peremptory instruction, regardless of the time when the request is made, this court must look to all the testimony introduced, and will not reverse the case on account of the trial court’s refusal to give the request, even though the evidence was insufficient at the time the.request was made, if upon the whole case there is sufficient to sustain the verdict. This is but another way of saying that the defendant, by introducing evidence sufficient to sustain a verdict against himself, waives an error of the court in refusing his request for a peremptory instruction, at the close of the plaintiff’s evidence. This is the rule of practice adopted and steadily adhered to in the Federal courts, and which we think is correct. Grand Trunk Ry. Co. v. Cummings, 106 U. S. 700; Accident Ins. Co. v. Crandal, 120 U. S. 527; Union Pac. Ry. Co. v. Daniels, 152 U. S. 684. The evidence introduced by the -plaintiff was sufficient to justify the verdict in its favor. It established the fact that the sale made by Neff to W. D. Grooms in satisfaction of his own debt was unauthorized. This cast the burden upon the defendant, A. S. Grooms, of showing that W. D. Grooms was innocent of knowledge of Neff’s lack of authority, and also that he (defendant) was an innocent purchaser from W. L. Grooms for value and without notice of any defects in his title. He attempted to prove these facts, but failed. So at all stages of the trial there was evidence sufficient to sustain a verdict for plaintiff. Rehearing denied.